UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 9, 2015 Wells Financial Corp. (Exact name of registrant as specified in its charter) Minnesota 333-202694 41-1799504 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 53 First Street, S.W., Wells, Minnesota (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (507) 553-3151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). WELLS FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Section 5 – Corporate Governance and Management Item 5.02.Departure of Directors or Certain Officers; Election of Directors, Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 9, 2015, the Board of Directors of Wells Federal Bank (the “Bank”), wholly-owned subsidiary of Wells Financial Corp. (the “Registrant”) , appointed James D. Moll as President and Chief Executive Officer and Chairman of the Board of the Bank.Mr. Moll, age 64, has been serving as Interim President and Chief Executive Officer of the Bank since the resignation of Lonnie Trasamar on January 26, 2015.Mr. Moll will continue to receive his currentbase salary of $175,000 per year which is the equivalent salary he was paid when named Interim President and Chief Executive Officer.The Bank anticipates entering into a three-year employment agreement with Mr. Moll.Mr. Moll has served as Chief Financial Officer of the Company and the Bank since December 1994 and will continue in that role until a suitable replacement is found.Mr. Moll is a first cousin of Mr. Richard Mueller, a director of the Company and the Bank. The Registrant anticipates that it will appoint Mr. Moll President and Chief Executive Officer of the Registrant at its next regular board of directors meeting.Mr. Moll has been serving as Interim President and Chief Executive Officer of the Registrant since the resignation of Lonnie Trasamar on January 26, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WELLS FINANCIAL CORP. Date: June 15, 2015 By: /s/ James D. Moll James D. Moll President and Chief Executive Officer (Duly Authorized Representative)
